      Case 2:19-cv-01481-CCW Document 44 Filed 03/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA

TIFFANY M. SHAFFER,                                Civil Action

                    Plaintiff,                     No. 19-1481

     v.

CRANBERRY TOWNSHIP,                                Judge Wiegand

                    Defendant.                     JURY TRIAL DEMANDED


                 APPENDIX TO PLAINTIFF’S OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

 1. Declaration of Tiffani M. Shaffer

 2. Declaration of Mark Shields

 3. Defendant’s Supplemental Answers to First Interrogatories and Requests

 4. Defendant’s Answers to Plaintiff’s Second Interrogatories and Requests

 5. Email re Mark Shields Dated August 7, 2015

 6. Shields Return to Work Letter Dated October 19, 2015

 7. Letter to W. Roberts dated August 7, 2015

 8. Letter to J. Kobistek dated February 5, 2015

 9. Excerpt from Collective Bargaining Agreement

 10. Shaffer’s Original EEOC Charge and Inquiry
